                              Case 20-12065-BLS                     Doc 1        Filed 09/02/20            Page 1 of 18

 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

                                   Delaware
 ____________________ District of _________________
                                        (State)
                                                            11
 Case number (If known): _________________________ Chapter _____                                                                   Check if this is an
                                                                                                                                      amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                            Ursa Piceance Holdings LLC
                                              ______________________________________________________________________________________________________




 2.   All other names debtor used              N/A
                                              ______________________________________________________________________________________________________
      in the last 8 years                     ______________________________________________________________________________________________________
                                              ______________________________________________________________________________________________________
      Include any assumed names,
                                              ______________________________________________________________________________________________________
      trade names, and doing business
      as names                                ______________________________________________________________________________________________________




 3.   Debtor’s federal Employer                   6
                                             3___ ___     4 7 4 6 6 0 7
                                                        – ___ ___ ___ ___ ___ ___ ___
      Identification Number (EIN)



 4.   Debtor’s address                        Principal place of business                                Mailing address, if different from principal place
                                                                                                         of business

                                               950 17th Street
                                              ______________________________________________             _______________________________________________
                                              Number     Street                                          Number     Street

                                               Suite 1900
                                              ______________________________________________             _______________________________________________
                                                                                                         P.O. Box

                                               Denver                    CO        80202
                                              ______________________________________________             _______________________________________________
                                              City                        State    ZIP Code              City                      State      ZIP Code


                                                                                                         Location of principal assets, if different from
                                                                                                         principal place of business
                                               Denver
                                              ______________________________________________
                                              County                                                     _______________________________________________
                                                                                                         Number     Street

                                                                                                         _______________________________________________

                                                                                                         _______________________________________________
                                                                                                         City                      State      ZIP Code




 5.   Debtor’s website (URL)                   http://www.ursaresources.com/
                                              ____________________________________________________________________________________________________




Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                            page 1
                              Case 20-12065-BLS                 Doc 1        Filed 09/02/20               Page 2 of 18

Debtor         Ursa Piceance Holdings LLC
              _______________________________________________________                         Case number (if known)_____________________________________
              Name




 6.   Type of debtor                      
                                          ✔ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                           Partnership (excluding LLP)
                                           Other. Specify: __________________________________________________________________

                                          A. Check one:
 7.   Describe debtor’s business
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          
                                          ✔ None of the above



                                          B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                              2 ___
                                             ___ 1 ___
                                                    1 ___
                                                       1

 8.   Under which chapter of the          Check one:
      Bankruptcy Code is the
      debtor filing?                       Chapter 7
                                           Chapter 9
                                          
                                          ✔ Chapter 11. Check all that apply:
      A debtor who is a “small business
      debtor” must check the first sub-                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      box. A debtor as defined in                             aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      § 1182(1) who elects to proceed                         affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
      under subchapter V of chapter 11                        recent balance sheet, statement of operations, cash-flow statement, and federal
      (whether or not the debtor is a                         income tax return or if any of these documents do not exist, follow the procedure in
      “small business debtor”) must                           11 U.S.C. § 1116(1)(B).
      check the second sub-box.                           
                                                           The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                              noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                              less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                              Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                              statement of operations, cash-flow statement, and federal income tax return, or if
                                                              any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                              § 1116(1)(B).

                                                             A plan is being filed with this petition.

                                                             Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                              for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                              12b-2.
                                           Chapter 12




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
                                  Case 20-12065-BLS               Doc 1      Filed 09/02/20             Page 3 of 18

Debtor
                Ursa Piceance Holdings LLC
                _______________________________________________________                      Case number (if known)_____________________________________
                Name



 9.    Were prior bankruptcy cases        
                                          ✔ No
       filed by or against the debtor
       within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                          MM / DD / YYYY
       If more than 2 cases, attach a
       separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                          MM / DD / YYYY

 10.   Are any bankruptcy cases            No
       pending or being filed by a                           See Attachment 1
       business partner or an             
                                          ✔ Yes.    Debtor _____________________________________________ Relationship _________________________
       affiliate of the debtor?                     District _____________________________________________ When               __________________
       List all cases. If more than 1,                                                                                        MM / DD / YYYY
       attach a separate list.                      Case number, if known ________________________________



 11.   Why is the case filed in this      Check all that apply:
       district?
                                          
                                          ✔ Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                              immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                              district.

                                           A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.
                                          ✔

 12.   Does the debtor own or have        
                                          ✔ No
       possession of any real              Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                        Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                      It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                       What is the hazard? _____________________________________________________________________

                                                      It needs to be physically secured or protected from the weather.

                                                      It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                       attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                       assets or other options).

                                                      Other _______________________________________________________________________________



                                                   Where is the property?_____________________________________________________________________
                                                                             Number          Street

                                                                             ____________________________________________________________________

                                                                             _______________________________________         _______ ________________
                                                                             City                                            State ZIP Code


                                                   Is the property insured?

                                                      No
                                                      Yes. Insurance agency ____________________________________________________________________

                                                            Contact name     ____________________________________________________________________

                                                            Phone            ________________________________




               Statistical and administrative information




 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 3
                               Case 20-12065-BLS                 Doc 1          Filed 09/02/20           Page 4 of 18

               Ursa Piceance Holdings LLC
Debtor        _______________________________________________________                           Case number (if known)_____________________________________
              Name




 13.   Debtor’s estimation of            Check one:
       available funds                   
                                         ✔ Funds will be available for distribution to unsecured creditors.
                                          After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                          1-49                              ✔ 1,000-5,000
                                                                                                                         25,001-50,000
 14.   Estimated number of                50-99                              5,001-10,000                               50,001-100,000
       creditors
                                          100-199                            10,001-25,000                              More than 100,000
                                          200-999

                                          $0-$50,000                         $1,000,001-$10 million                     $500,000,001-$1 billion
 15.   Estimated assets                   $50,001-$100,000                   $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                          $100,001-$500,000                  $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                          $500,001-$1 million               
                                                                             ✔ $100,000,001-$500 million                  More than $50 billion

                                          $0-$50,000                         $1,000,001-$10 million                     $500,000,001-$1 billion
 16.   Estimated liabilities              $50,001-$100,000                   $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                          $100,001-$500,000                  $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                          $500,001-$1 million               
                                                                             ✔ $100,000,001-$500 million                  More than $50 billion


              Request for Relief, Declaration, and Signatures


 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
            $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 17.   Declaration and signature of      Q   The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
       authorized representative of
                                             petition.
       debtor
                                         Q   I have been authorized to file this petition on behalf of the debtor.

                                         Q   I have examined the information in this petition and have a reasonable belief that the information is true and
                                             correct.


                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           09/02/2020
                                             Executed on _________________
                                                         MM / DD / YYYY


                                         8      /s/ Jamie Chronister
                                             _____________________________________________
                                                                                                          Jamie Chronister
                                                                                                          _______________________________________________
                                             Signature of authorized representative of debtor             Printed name

                                                    Chief Restructuring Officer ____________
                                             Title _____________________________




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 4
                             Case 20-12065-BLS                  Doc 1          Filed 09/02/20        Page 5 of 18

Debtor         Ursa Piceance Holdings LLC
              _______________________________________________________                     Case number (if known)_____________________________________
              Name




 18.   Signature of attorney
                                        8 /s/ Edmon L. Morton
                                            _____________________________________________            Date         09/02/2020
                                                                                                                _________________
                                            Signature of attorney for debtor                                    MM    / DD / YYYY



                                            Edmon L. Morton
                                           _________________________________________________________________________________________________
                                           Printed name
                                            Young Conaway Stargatt & Taylor, LLP
                                           _________________________________________________________________________________________________
                                           Firm name
                                           1000        North King Street
                                           _________________________________________________________________________________________________
                                           Number     Street
                                            Wilmington
                                           ____________________________________________________             DE
                                                                                                           ____________  19801
                                                                                                                        ______________________________
                                           City                                                            State        ZIP Code

                                            302-571-6600
                                           ____________________________________                             emorton@ycst.com
                                                                                                           __________________________________________
                                           Contact phone                                                   Email address



                                            3856
                                           ______________________________________________________  DE
                                                                                                  ____________
                                           Bar number                                             State




 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 5
               Case 20-12065-BLS          Doc 1     Filed 09/02/20      Page 6 of 18




                                          Attachment 1

           Pending or Concurrent Bankruptcy Cases Filed by Affiliates
               On the date hereof, each of the affiliated entities listed below (including the Debtor

in this chapter 11 case) filed a voluntary petition for relief under title 11 of the United States Code

in the United States Bankruptcy Court for the District of Delaware. A motion has been filed with

the Court requesting that the chapter 11 cases of these entities be jointly administered.

                     Entity Name                       District                Date

             Ursa Piceance Holdings LLC               Delaware          September 2, 2020

                  Ursa Piceance LLC                   Delaware          September 2, 2020

            Ursa Operating Company LLC                Delaware          September 2, 2020

             Ursa Piceance Pipeline LLC               Delaware          September 2, 2020
               Case 20-12065-BLS         Doc 1    Filed 09/02/20      Page 7 of 18




                    ACTION BY WRITTEN CONSENT
                  OF THE SOLE MEMBER OF EACH OF
   URSA PICEANCE HOLDINGS LLC, URSA PICEANCE LLC, URSA OPERATING
            COMPANY LLC, AND URSA PICEANCE PIPELINE LLC

                                        September 1, 2020

       The undersigned, each being the sole member (the “Sole Member”) of the entities specified
on the signature pages hereto (each such entity individually, a “Company” and, collectively,
the “Companies”), in each case acting pursuant to the Limited Liability Company Agreement of
such Company and the Delaware Limited Liability Compact Act, do hereby consent to, adopt and
approve, by written consent, the following resolutions and each and every action effected thereby:

       WHEREAS, each Sole Member has considered presentations made by, and has reviewed
and had the opportunity to ask questions about the materials presented by, the management
(the “Management”) and the legal and financial advisors (the “Advisors”) of each Company
regarding the liabilities, liquidity, and prospects of each Company, the strategic alternatives
available to each Company, and the impact of the foregoing on each Company’s business;

       WHEREAS, each Sole Member has had the opportunity to consult with the Management
and the Advisors of each Company to fully consider, and has considered, the strategic alternatives
available to such Company;

        WHEREAS, each Sole Member has supervised and directed the Management and Advisors
of each Company in evaluating its strategic options, including a refinancing of funded debt, asset
sales, equity sales, and a balance sheet and/or operational restructuring;

       WHEREAS, the Companies, with the assistance of their Advisors, are conducting a
fulsome marketing and sale process, contacting, meeting with, and soliciting offers from numerous
bidders, in order to receive the highest or otherwise best offer for the sale of the assets of the
Companies;

        WHEREAS, each Sole Member, with the advice of the Management and Advisors, on
behalf of the Companies, has determined that it is in the best interests of each Company, its equity
holder, creditors, and other parties in interest that petitions be filed with the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) by each Company seeking
relief under the provisions of chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”); and

       WHEREAS, each Sole Member desires to approve the following resolutions:

       Commencement of Chapter 11 Cases

        NOW, THEREFORE, BE IT RESOLVED, that the Sole Member of each Company has
determined, after consultation with the Management and the Advisors of such Company, that it is
desirable and in the best interests of each Company, its equity holder, creditors, and other parties
in interest that petitions be filed with the Bankruptcy Court by each Company seeking relief under
the provisions of the Bankruptcy Code; and be it further
               Case 20-12065-BLS          Doc 1       Filed 09/02/20   Page 8 of 18




        RESOLVED, that Stephen Skinner and Jamie Chronister (each an “Authorized Person”),
acting singly or jointly, be, and each hereby is, authorized, empowered, and directed, with full
power of delegation, to negotiate, execute, deliver, and file with the Bankruptcy Court, in the name
and on behalf of each Company, and under its corporate seal or otherwise, all plans, petitions,
schedules, statements, motions, lists, applications, pleadings, papers, affidavits, declarations,
orders and other documents (collectively, the “Chapter 11 Filings”) (with such changes therein
and additions thereto as any such Authorized Person may deem necessary, appropriate or
advisable, the execution and delivery of any of the Chapter 11 Filings by any such Authorized
Person, with any changes thereto to be conclusive evidence that any such Authorized Person
deemed such changes to meet such standard); and be it further

         RESOLVED, that any Authorized Person, in each case, acting singly or jointly, be, and
each hereby is, authorized, empowered, and directed, with full power of delegation, in the name
and on behalf of each Company, to take and perform any and all further acts and deeds that such
Authorized Person deems necessary, appropriate, or desirable in connection with each Company’s
chapter 11 cases (the “Chapter 11 Cases”) or the Chapter 11 Filings, including, without limitation,
(i) the payment of fees, consent payments, indemnities, taxes and other expenses such Authorized
Person deems necessary, appropriate, or desirable, and (ii) negotiating, executing, delivering,
performing and filing any and all additional documents, schedules, statements, lists, papers,
agreements, certificates and/or instruments (or any amendments or modifications thereto) in
connection with, or in furtherance of, the Chapter 11 Cases with a view to the successful
prosecution of the Chapter 11 Cases (such acts to be conclusive evidence that such Authorized
Person deemed the same to meet such standard); and be it further

       Debtor-in-Possession Financing

        RESOLVED, that the Sole Member of each Company has determined, after consultation
with the Management and the Advisors of such Company, that, subject to approval of the
Bankruptcy Court, each Company, as debtors and debtors in possession under chapter 11 of the
Bankruptcy Code, shall be, and hereby are, authorized to (a) enter into one or more new debtor in
possession financing facilities (the “DIP Facilities”) and any associated documents and
consummate, and perform under, the transactions contemplated therein (collectively,
the “Financing Transactions”) and as may be further approved, modified or amended by any of the
Authorized Persons, as may be reasonably necessary or desirable for the continuing conduct of the
affairs of the Companies, (b) pay related fees, and (c) grant security interests in and liens upon all
or substantially all of each of the Companies’ assets, in such case, as may be deemed necessary or
desirable by any one or more of the Authorized Persons in connection with the Financing
Transactions (such acts to be conclusive evidence that such Authorized Person deemed the same
to meet such standard); provided that prior to authorizing any such documents or taking any such
acts which are materially inconsistent with the documentation evidencing the DIP Facilities
presented to the Sole Members in advance of the execution hereof, such Authorized Person will
secure the relevant Sole Member’s approval thereof; and be it further

        RESOLVED, that (a) the Authorized Persons shall be, and hereby are, authorized,
empowered, and directed, with full power of delegation, in the name and on behalf of each
Company, as debtors and debtors in possession, to take such actions and execute, acknowledge,
deliver and verify such agreements, certificates, instruments, guaranties, notices and any and all

                                                  2
               Case 20-12065-BLS         Doc 1       Filed 09/02/20   Page 9 of 18




other documents, including any amendments or other modifications to the foregoing, as any of the
Authorized Persons may deem necessary or appropriate to facilitate the Financing Transactions
(collectively, the "Financing Documents"); (b) Financing Documents containing such provisions,
terms, conditions, covenants, warranties and representations as may be deemed necessary or
desirable by any of the Authorized Persons are hereby approved; (c) the Authorized Persons shall
be, and each of them, acting alone, hereby is, authorized and empowered in the name of, and on
behalf of, each of the Companies, as debtors and debtors in possession, to authorize counsel to
draft, file and seek approval of the Financing Documents; and (d) the actions of any Authorized
Person taken pursuant to this resolution, including the execution, acknowledgment, delivery and
verification of all agreements, certificates, instruments, guaranties, notices and other documents,
including any amendments or other modifications to the foregoing, shall be conclusive evidence
of such Authorized Person’s approval thereof and the necessity or desirability thereof; provided
that prior to authorizing any such documents or taking any such acts which are materially
inconsistent with the documentation evidencing the DIP Facilities or Financing Documents
presented to the Sole Members in advance of the execution hereof, such Authorized Person will
secure the relevant Sole Member’s approval thereof; and be it further

       Sale Motion and Sale Process

        RESOLVED, that the Companies shall be, and hereby are, and the Authorized Persons
shall be, and each of them, acting alone, hereby is, in the name and on behalf of the Companies,
authorized, directed and empowered to file a motion with the Bankruptcy Court (the “Sale
Motion”) seeking approval of (i) bidding procedures to be used to facilitate a Sale, (ii) form and
manner of notice, (iii) the payment of certain bidding protections to a Stalking Horse Bidder, if
any (subject to the terms and conditions of the form of Purchase Agreement and approval of the
Bankruptcy Court), and (iv) the Sale, all substantially in accordance with the documents presented
to the Sole Members prior to the date hereof, subject to such modifications thereto as the
Authorized Persons and the Companies’ management may deem necessary or advisable (the
approval of which to be conclusively established by the execution thereof by an Authorized
Person); and be it further

        RESOLVED, that in the judgement of the Sole Members, it is desirable and in the best
interests of the Companies, their creditors, and other parties in interest that the Companies be, and
hereby are, authorized to continue to engage in a marketing process for the Companies’ assets, to
ensure the auction provides the highest or otherwise best offer for the Companies’ assets (the “Sale
Process”), with such changes, additions, and modifications thereto as an Authorized Person shall
approve; and be it further

        RESOLVED, that each of the Authorized Persons be, and hereby is, authorized and
empowered to file the Sale Motion, on behalf of the Companies, and to pursue the Sale Process
and to take any and all actions necessary or advisable to advance the Companies’ rights and
obligations thereunder, including filing of additional pleadings; and in connection therewith, each
Authorized Person, with power of delegation, is hereby authorized and directed to take all
necessary actions in furtherance of the foregoing resolutions; and be it further

        RESOLVED, that, in the event the Sale Process and auction do not result in a satisfactory
offer for the Companies’ assets, the Companies shall be, and hereby are, and the Authorized

                                                 3
              Case 20-12065-BLS         Doc 1     Filed 09/02/20     Page 10 of 18




Persons shall be, and each of them, acting alone, hereby is, in the name and on behalf of the
Companies, authorized, directed and empowered to instead pursue a restructuring consistent with
the provisions of the Bankruptcy Code; and be it further

       Retention of Advisors

        RESOLVED, that, in connection with the Chapter 11 Cases, any Authorized Person, in
each case, acting singly or jointly, be, and each hereby is, authorized, empowered, and directed,
with full power of delegation, in the name and on behalf of each Company, to employ and retain
all assistance by legal counsel, accountants, financial advisors, investment bankers and other
professionals, on behalf of each Company, that such Authorized Person deems necessary,
appropriate or advisable in connection with, or in furtherance of, the Chapter 11 Cases, with a view
to the successful prosecution of the Chapter 11 Cases (such acts to be conclusive evidence that
such Authorized Person deemed the same to meet such standard); and be it further

         RESOLVED, that the law firm of Sidley Austin LLP, One South Dearborn, Chicago,
Illinois 60603, is hereby retained and employed as attorneys for each Company in the Chapter 11
Cases; and be it further

       RESOLVED, that the law firm of Young Conaway Stargatt & Taylor, LLP, Rodney
Square, 1000 North King Street, Wilmington, Delaware 19801, is hereby retained and employed
as Delaware attorneys for each Company in the Chapter 11 Cases; and be it further

       RESOLVED, that the firm of Conway MacKenzie Management Services, LLC, 909
Fannin Street, Suite 4000, Houston, Texas 77010, is hereby retained and employed to provide
interim management services for each Company in the Chapter 11 Cases; and be it further

       RESOLVED, that the investment banking firm of Lazard Frères & Co. LLC, 30
Rockefeller Plaza, New York, New York 10112, is hereby retained and employed as investment
bankers for each Company in the Chapter 11 Cases; and be it further

        RESOLVED, that the firm of Prime Clerk LLC, One Grand Central Place, 60 East 42nd
Street, Suite 1440, New York, New York 10165, is hereby retained and employed as claims,
noticing, and solicitation agent for each Company in the Chapter 11 Cases; and be it further

       General

        RESOLVED, that any Authorized Person, in each case, acting singly or jointly, be, and
each hereby is, authorized, empowered, and directed, with full power of delegation, in the name
and on behalf of each Company, to take and perform any and all further acts or deeds, including,
but not limited to, (i) the negotiation of such additional agreements, amendments, modifications,
supplements, reports, documents, instruments, applications, notes or certificates not now known
but which may be required, (ii) the execution, delivery and filing (if applicable) of any of the
foregoing, and (iii) the payment of all fees, consent payments, indemnities, taxes and other
expenses as any such Authorized Person, in his or her sole discretion, may approve or deem
necessary, appropriate or desirable in order to carry out the intent and accomplish the purposes of
the foregoing resolutions and the transactions contemplated thereby, all of such actions,


                                                 4
              Case 20-12065-BLS        Doc 1     Filed 09/02/20    Page 11 of 18




executions, deliveries, filings and payments to be conclusive evidence of such approval or that
such Authorized Person deemed the same to meet such standard; and be it further

         RESOLVED, that any and all past actions heretofore taken by any Authorized Person and
any member of each Company in the name and on behalf of such Company in furtherance of any
or all of the preceding resolutions be, and the same hereby are, ratified, confirmed, and approved
in all respects; and be it further

        RESOLVED, that each Sole Member has received sufficient notice of the actions and
transactions relating to the matters contemplated by the foregoing resolutions, as required by the
governance documents of such Company, or hereby waives any right to have received such notice.

                          [Remainder of page intentionally left blank]




                                                5
            Case 20-12065-BLS       Doc 1     Filed 09/02/20          Page 12 of 18




      IN WITNESS WHEREOF, the undersigned, being all the managers of the board of
managers of Ursa Resources Group II LLC, the sole member of URSA PICEANCE HOLDINGS
LLC, have executed this unanimous written consent as of the date first set forth above.


                                                  MANAGERS:


                                                  By: ____________________
                                                      Jordan Marye


                                                  By: ____________________
                                                      Geer Blalock


                                                  By: ____________________
                                                      Thurmon Andress


                                                  By: ____________________
                                                      James Obulaney


                                                  By: ____________________
                                                      Stephen Skinner




                          Signature Page to Omnibus Written Consent
            Case 20-12065-BLS       Doc 1     Filed 09/02/20          Page 13 of 18




      IN WITNESS WHEREOF, the undersigned, being the sole member of URSA
PICEANCE LLC, URSA OPERATING COMPANY LLC, and URSA PICEANCE PIPELINE
LLC, has executed this unanimous written consent as of the date first set forth above.


                                                  URSA PICEANCE HOLDINGS LLC


                                                  By: ____________________
                                                      Stephen Skinner
                                                      President and Chief Executive Officer




                          Signature Page to Omnibus Written Consent
                                           Case 20-12065-BLS                                Doc 1       Filed 09/02/20                    Page 14 of 18

Fill in this information to identify the case:
  Debtor name: URSA PICEANCE HOLDINGS LLC, et ., al .                                                                                                             □ Check if this is an amended filing
  United States Bankruptcy Court for the: District of Delaware
  Case number (if known): _TBD__________



Modified Official Form 204

Chapter 11 Case: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not
Insiders*                                                                                                                                                                                                   12/15

The Debtor and its debtor affiliates (collectively, the "Debtors") each filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code. The following is a consolidated list of the
Debtors' creditors holding the 30 largest unsecured claims based on the Debtors' books and records estimated as of the petition date. This list is prepared in accordance with Bankruptcy Rule
1007(d) for filing in these chapter 11 cases. The list does not include: (1) persons who come within the definition of "insider" set forth in section 101 of the Bankruptcy C24 Code; (2) secured
creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30 largest unsecured claims; or (3) claims held by the Debtors'
employees. The information presented in the list below shall not constitute an admission of liability by, nor is binding on, the Debtors, and the failure to list a claim as contingent, unliquidated,
disputed, or subject to setoff does not constitute a waiver of any of the Debtors' right to contest the validity, priority, or amount of any claim. claims by secured creditors, unless the unsecured
claim resulting from inadequate collateral value places the creditor among the holders of the 30 largest unsecured claims.



Name of creditor and complete mailing            Name, telephone number, and email address of Nature of the claim         Indicate if claim is   Amount of unsecured claim
address, including zip code                      creditor contact                             (for example, trade         contingent,            If the claim is fully unsecured, fill in only unsecured claim
                                                                                              debts, bank loans,          unliquidated, or       amount. If claim is partially secured, fill in total claim
                                                                                              professional services,      disputed               amount and deduction for value of collateral or setoff to
                                                                                              and government                                     calculate unsecured claim.
                                                                                              contracts)
                                                                                                                                                                 Deduction for
                                                                                                                                                 Total claim, if
                                                                                                                                                                 value of
                                                                                                                                                 partially                              Unsecured Claim
                                                                                                                                                                 collateral or
                                                                                                                                                 secured
                                                                                                                                                                 setoff

                                                 GARFIELD COUNTY TREASURER
     GARFIELD COUNTY TREASURER
                                                 ATTN: JANET COTTER
     ATTN: JANET COTTER
1                                                PHONE: 970‐945‐1377                                    TAXES PAYABLE                                                                       $5,313,688.25
     P O BOX 1069
                                                 FAX: 580‐548‐2460
     GLENWOOD SPRINGS, CO 81602‐1069
                                                 EMAIL: JCOTTER@GARFIELD‐COUNTY.COM



                                                 RUBY PIPELINE, LLC
     RUBY PIPELINE, LLC
                                                 ATTN: TREASURY DEPARTMENT
     ATTN: TREASURY DEPARTMENT
2                                                PHONE: 1‐866‐523‐4243                                  TRADE PAYABLES            C,U,D                                                     $5,024,260.09
     1001 LOUISIANA STREET
                                                 FAX: 713‐230‐5675
     HOUSTON, TX 77002
                                                 EMAIL: RUBYPIPELINE@KINDERMORGAN.COM


                                                 RIO BLANCO COUNTY TREASURER
     RIO BLANCO COUNTY TREASURER
                                                 ATTN: SALES & USE TAX DEPT
     ATTN: SALES & USE TAX DEPT
3                                                PHONE: 970‐878‐9660                                    TAXES PAYABLE                                                                        $718,363.88
     PO BOX 584
                                                 FAX: 970‐878‐5796
     MEEKER, CO 81641
                                                 EMAIL: RHONNA.WALDREF@RBC.US

                                                 KINDER MORGAN ENERGY PARTNERS LP, WYOMING INTERSTATE
     KINDER MORGAN ENERGY PARTNERS LP, WYOMING
                                                 COMPANY LLC
     INTERSTATE COMPANY LLC
                                                 ATTN: PRESIDENT OR GENERAL COUNSEL
4    ATTN: PRESIDENT OR GENERAL COUNSEL                                                                 TRADE PAYABLES            C,U,D                                                      $368,071.39
                                                 PHONE: 1‐866‐523‐4243
     PO BOX 734018
                                                 FAX: 719‐520‐3792
     DALLAS, TX 75373‐4018
                                                 EMAIL: WYOMINGINTERGAS@KINDERMORGAN.COM


                                                 JASON'S PREMIER PUMPING SERVICE LLC
     JASON'S PREMIER PUMPING SERVICE LLC
                                                 ATTN: PRESIDENT OR GENERAL COUNSEL
     ATTN: PRESIDENT OR GENERAL COUNSEL
5                                                EMAIL: JHAUCKJPPS@GMAIL.COM                            TRADE PAYABLES                                                                       $18,489.50
     141 BLUEBELL LANE
     SILT, CO 81652



     COLORADO OIL AND GAS CONSERVATION           COLORADO OIL AND GAS CONSERVATION COMMISSION
     COMMISSION                                  ATTN: JULIE MURPHY
6    ATTN: JULIE MURPHY                                                                                 TAXES PAYABLE                                                                        $15,612.30
     1120 LINCOLN STREET SUITE 801
     DENVER, CO 80203

                                                 XCEL ENERGY
     XCEL ENERGY
                                                 ATTN: PRESIDENT OR GENERAL COUNSEL
     ATTN: PRESIDENT OR GENERAL COUNSEL
7                                                                                                       TRADE PAYABLES                                                                       $10,669.62
     PO BOX 9477
     MPLS, MN 55484‐9477


                                                 ALPINE OILFIELD SERVICES LLC
     ALPINE OILFIELD SERVICES LLC
                                                 ATTN: PRESIDENT OR GENERAL COUNSEL
     ATTN: PRESIDENT OR GENERAL COUNSEL
8                                                                                                       TRADE PAYABLES                                                                        $5,379.71
     227 N MEADOWS DR
     RIFLE, CO 81650


                                                 VERIZON WIRELESS
     VERIZON WIRELESS
                                                 ATTN: PRESIDENT OR GENERAL COUNSEL
     ATTN: PRESIDENT OR GENERAL COUNSEL
9                                                                                                       TRADE PAYABLES                                                                        $4,858.42
     PO BOX 2150
     GLENWOOD SPRINGS, CO 81602


                                                 RIVER VALLEY SURVEY INC
     RIVER VALLEY SURVEY INC
                                                 ATTN: PRESIDENT OR GENERAL COUNSEL
     ATTN: PRESIDENT OR GENERAL COUNSEL
10                                                                                                      TRADE PAYABLES                                                                        $4,037.50
     PO BOX 1262
     RIFLE, CO 81650
                                            Case 20-12065-BLS
Debtor URSA PICEANCE HOLDINGS LLC, et ., al .
                                                                                                Doc 1          Filed 09/02/20                 Page 15 of 18                     Case number (if known) _TBD_____

 Name of creditor and complete mailing              Name, telephone number, and email address of Nature of the claim            Indicate if claim is   Amount of unsecured claim
 address, including zip code                        creditor contact                             (for example, trade            contingent,            If the claim is fully unsecured, fill in only unsecured claim
                                                                                                 debts, bank loans,             unliquidated, or       amount. If claim is partially secured, fill in total claim
                                                                                                 professional services,         disputed               amount and deduction for value of collateral or setoff to
                                                                                                 and government                                        calculate unsecured claim.
                                                                                                 contracts)
                                                                                                                                                                       Deduction for
                                                                                                                                                       Total claim, if
                                                                                                                                                                       value of
                                                                                                                                                       partially                              Unsecured Claim
                                                                                                                                                                       collateral or
                                                                                                                                                       secured
                                                                                                                                                                       setoff

                                                    COLORADO DEPARTMENT OF PUBLIC HEALTH AND ENVIRONMENT
    COLORADO DEPARTMENT OF PUBLIC HEALTH AND
                                                    ATTN: PRESIDENT OR GENERAL COUNSEL
    ENVIRONMENT
                                                    EMAIL: CDPHE_WQCD_BILLING@STATE.CO.US;
 11 ATTN: PRESIDENT OR GENERAL COUNSEL                                                                         TRADE PAYABLES                                                                       $1,620.00
                                                    CDPHE.INFORMATION@STATE.CO.US
    4300 CHERRY CREEK DRIVE SOUTH
    DENVER, CO 80246‐1530




                                                    MARC PRODUCTION SERVICES
      MARC PRODUCTION SERVICES
                                                    ATTN: PRESIDENT OR GENERAL COUNSEL
      ATTN: PRESIDENT OR GENERAL COUNSEL
 12                                                 FAX: 608‐223‐9112                                          TRADE PAYABLES                                                                        $960.00
      901 POST ROAD
                                                    EMAIL: CROWN31BAR@GMAIL.COM
      MADISON, WI 53713‐3260


                                                    COMCAST BUSINESS
      COMCAST BUSINESS
                                                    ATTN: PRESIDENT OR GENERAL COUNSEL
      ATTN: PRESIDENT OR GENERAL COUNSEL
 13                                                 EMAIL: WESTDIV_CSGENERAL@CABLE.COMCAST.COM                 TRADE PAYABLES                                                                        $543.35
      PO BOX 37601
      PHILADELPHIA, PA 19101‐0601



    PACE ANALYTICAL NATIONAL CENTER FOR TESTING &   PACE ANALYTICAL NATIONAL CENTER FOR TESTING & INNOVATION
    INNOVATION                                      ATTN: PRESIDENT OR GENERAL COUNSEL
 14 ATTN: PRESIDENT OR GENERAL COUNSEL              FAX: 612‐607‐6344                                          TRADE PAYABLES                                                                        $198.00
    29196 NETWORK PL                                EMAIL: AR@PACENATIONAL.COM
    CHICAGO, IL 60673‐1196


                                                    DNOW LP
      DNOW LP
                                                    ATTN: PRESIDENT OR GENERAL COUNSEL
      ATTN: PRESIDENT OR GENERAL COUNSEL
 15                                                 EMAIL: IRENE.AMOS@DNOW.COM                                 TRADE PAYABLES                                                                        $27.41
      PO BOX 200822
      DALLAS, TX 75320‐0822


                                                    WB SUPPLY LLC
      WB SUPPLY LLC
                                                    ATTN: PRESIDENT OR GENERAL COUNSEL
      ATTN: PRESIDENT OR GENERAL COUNSEL
 16                                                 EMAIL: WBPARACHUTE@WBSUPPLY.COM                            TRADE PAYABLES                                                                        $10.48
      PO BOX 206620
      DALLAS, TX 75320‐6620




  * Please note, the consolidated list of top unsecured creditors consists of 16 parties.




Modified Official Form 204                                           Chapter 11 Case: List of Creditors Who Have the 30 Largest Unsecured Claims                                                                Page 2
                                 Case 20-12065-BLS                Doc 1           Filed 09/02/20              Page 16 of 18

 Fill in this information to identify the case and this filing:


              Ursa Piceance Holdings LLC
 Debtor Name __________________________________________________________________
                                                                            Delaware
 United States Bankruptcy Court for the: ______________________ District of __________
                                                                               (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



              Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

              Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

              Schedule H: Codebtors (Official Form 206H)

              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

              Amended Schedule ____


         ✔
               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


              Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


        Executed on _09/02/2020
                     _____________                         8     /s/ Jamie Chronister
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                 Jamie Chronister
                                                                ________________________________________________________________________
                                                                Printed name

                                                                 Chief Restructuring Officer
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
                  Case 20-12065-BLS             Doc 1      Filed 09/02/20        Page 17 of 18




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    URSA PICEANCE HOLDINGS LLC, et al., 1                       Case No. 20-_____ (___)

                            Debtors.                            (Joint Administration Requested)



                             CORPORATE OWNERSHIP STATEMENT

                  Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy

Procedure, Ursa Piceance Holdings LLC and its affiliated debtors and debtors in possession

(collectively, the “Debtors”) in the above-captioned chapter 11 cases hereby state as follows:

             1.   Debtor Ursa Piceance Holdings LLC is owned by the following non-debtor entities:

                         Entity                                          Ownership Percentage

    Ursa Resources Group II LLC                                                     100%



             2.   Debtor Ursa Piceance Holdings LLC owns 100% of the equity interests in each of

Debtors Ursa Piceance LLC, Ursa Operating Company LLC, and Ursa Piceance Pipeline LLC.




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
number, are as follows: Ursa Piceance Holdings LLC (6607), Ursa Piceance LLC (7496), Ursa Operating Company
LLC (0982), and Ursa Piceance Pipeline LLC (5095). The Debtors’ service address is 950 17th St, Suite 1900, Denver,
CO 80202.
                                 Case 20-12065-BLS                Doc 1           Filed 09/02/20              Page 18 of 18

 Fill in this information to identify the case and this filing:


              Ursa Piceance Holdings LLC
 Debtor Name __________________________________________________________________
                                                                            Delaware
 United States Bankruptcy Court for the: ______________________ District of __________
                                                                               (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



              Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

              Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

              Schedule H: Codebtors (Official Form 206H)

              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

              Amended Schedule ____


              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


         ✔                                              Corporate Ownership Statement
               Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


        Executed on _09/02/2020
                     _____________                         8      /s/ Jamie Chronister
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                 Jamie Chronister
                                                                ________________________________________________________________________
                                                                Printed name

                                                                 Chief Restructuring Officer
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
